Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 8/12/2021,  in addition to Applicant’s remarks (see pages 8-11) and further search.  Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claim 1, 9, 11, 21, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations wherein the porting management server is further configured to communicate with a subscriber identity model (SIM) based communication network and to transmit a short message service (SMS) message to contain a network link to a communication device associated with an account to be monitored identified in response to the query and wherein the network link contained in the SMS message is to direct back to the porting management server, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

	Per claim 11, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations wherein the porting management server is in to communicate with a data store that is to contain a plurality of identifiers to describe accounts to be monitored and wherein the porting management server is to query the plurality of identifiers to determine whether the intercepted port request is to be associated with an account to be monitored and is further to issue a challenge over the pre-porting network responsive to the intercepted port request relating to an account to be monitored, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 21, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations wherein the porting management server is further to communicate with a subscriber identity model (SIM) based communication network and to transmit a short message service (SMS) message containing that is to include a network link to the selected communication device and wherein the network link that is to be included in the SMS message is to direct back to 

Claims 2-8, 10, 12-20 are allowable based on their dependency on claims 1, 9, 11, 21 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645